Title: Thomas Jefferson to John Barnes, 21 July 1818
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello
July 21. 18.
          
          Believing you knew Martin Wanscher, to whom the inclosed letter is addressed, my letter to you was so short as to be unintelligible. he was a plaisterer living in Alexandria, and was the one I employed to come on and
			 plaister my house, which he did about 10. years ago, and returned to Alexandria. he was a German, and I suppose from his acquaintance with me, instructed his friends in Germany to inclose their
			 letters to me. this one came inclosed to me, and having some idea that I had heard he was dead, but not certain of it, I took the liberty of requesting you to send it to him if living, or to his
			 family if dead, for he had a family. I return it now therefore with the same request. the letter being in German, it would be useless to open it either for your or my information. if he is
			 neither
			 living nor left any representative, if you will be so good as to return it to me, I will give it a place among my papers, in case any body should appear to call for it. I hope you enjoy good
			 health, and assure you of my constant esteem & respect.
          Th: Jefferson
        